DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/02/2020.  
In the Amendment, applicant amended claims 1, 4, 7, 8, 11, 14, 17, and 20.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-4, 6-11, 13-17, and 19-23 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-11, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US PGPUB # 2011/0078556 A1, hereinafter Prasad), in view of Prabhakar (US PGPUB # 2009/0198662 A1, hereinafter Prabhakar).

Regarding claim 1, Prasad discloses:
A storage disk or storage device (Prasad, paragraph [0048], one or more storage devices 535) comprising instructions that, when executed, cause a server to at least:
	generate an exploration script based on a characteristic of interest for a website (Prasad, paragraph [0017-19], the behavioral model 108 generated by validation toolkit 102 is a screen transition model validation toolkit 102 checks, verifies, and/or validates interesting properties, and particularly global properties, of the screen transition model 108. In particular embodiments, validation toolkit 102 includes a model checker 216 that receives as input the screen transition model 108 generated by crawler 212 and performs model checking on or of the screen transition model 108 in order to validate the client-tier of the dynamic web application 104).  Examiner construes “validation toolkit” to be “exploration script”, the exploration script to be executed by two or more exploration devices in parallel to reduce a time to generate document object model (DOM) data for the website (Prasad, paragraph [0023-26], guided crawling facilitates dynamic, automatic, and comprehensive exploring of a dynamic web application while reducing the amount of computing required and enabling the generation of a compact and accurate behavioral model as opposed to conventional techniques employing fully automatic crawling or manual exploration), the DOM data based on the characteristic (Prasad, paragraph [0023-26], web applications often enable users to provide input or even require input from a user to proceed to certain web pages offered by the web application…paragraph [0019-21], browser 320 receives content and other information for rendering a web page from dynamic web application 104 through application interface 330 and translates the web page into a DOM representation);
transmit the exploration script to the two or more exploration devices (Prasad, paragraph [0012-15], a web application is an application that may be accessed via a web browser or other client application over a network…the corresponding ability to update and maintain web applications without distributing and installing software on remote client);
obtain the DOM data from the two or more exploration devices, the DOM data to be generated by the two or more exploration devices (Prasad, paragraph [0012-15], retrieved resource may be used to manipulate the currently active document rendered by the web browser without requiring the client to load a new webpage document. In some example embodiments, if the resource is retrieved as plain text, the plain text may be formatted in JavaScript Object Notation (JSON) by the server and evaluated within JavaScript to create an object of data for use on the current DOM), in parallel by (Prasad, paragraph [0016-18], dynamic web application 104 is deployed at a separate computer system that is connected or coupled with the computer system(s) hosting validation toolkit 102…While dynamic web application 104 is running and validation toolkit 102 is concurrently generating the behavioral model 108, dynamic web application 104 may periodically communicate (e.g., via AJAX) with one or more backend servers 110 that may host the remaining code and other resources for implementing dynamic web application 104):
executing the exploration script on the DOM (Prasad, paragraph [0012-15], a web application executes in the context of a web browser (e.g., Microsoft Windows Internet Explorer, Mozilla Firefox, Apple Safari, Google Chrome, and Opera, etc.) that consumes content over a network and renders the content on a display of the end-user's machine); and
facilitate association of the DOM data with the website (Prasad, paragraph [0012-15], when using AJAX, resources are usually retrieved by transmitting an XMLHttpRequest (XHR) object to the resource provider. An XHR is a document object model (DOM) application programming interface (API) that can be used with a web browser scripting language (e.g., JavaScript) to send, for example, an HTTP or HTTPS request for a resource directly to a web server and load the resource retrieved from the server in response to the request directly back into the scripting language code).  Examiner asserts any person of ordinary skill in the art understands that client side computing would definitely reduce the time to generate web content.  But Prasad does not explicitly disclose the exploration script to identify a category of the website, the exploration script to identify the characteristic associated with the category on the website; opening a DOM from the website in a headless web browser; and in response to identifying the characteristic, generating the DOM data.
However, Prabhakar, in an analogous art, discloses the exploration script to identify a category of the website, the exploration script to identify the characteristic associated with the category on the website (Prabhakar, paragraph [0031-33], the crawler engine 113 is capable of detecting web pages that contain an information submission mechanism that requires insertion of information to request dynamic content. For example, such a web page contains an HTML form through which information is submitted to a backend database in order to request content from the database. In the domain of job service web pages, for example, the form may provide for submission of information to identify the type of jobs (e.g., engineering, legal, human resources, accounting, etc.) that a user is interested in viewing, and the location of such jobs (e.g., city, state, country)).  The Examiner construes “detecting web pages that contain an information submission mechanism” to be “based on a category of the website”; opening a DOM from the website in a headless web browser (Prabhakar, paragraph [0029-31], FIG. 1 is one example of an architecture in which plug-in modules are integrated with a conventional web crawler and a browser engine which… (also referred to as a "headless browser") ...crawlers typically parse the HTML document underlying each page); and in response to identifying the characteristic (Prabhakar, paragraph [0012-15], Possible approaches to identifying and submitting forms, for vertically crawling a given web site, include manual approaches, in which a human supplies the information for the crawler to use to fill in the forms used by the web site).  In according to the instant application’s specification, paragraph [0026] “the exploration script may identify characteristics to indicate a type of form on a website. For example, types of fields may indicate a type of form, thus an object in the DOM with a username field and a password field may indicate that the form is a login form”, generating the DOM data (Prabhakar, paragraph [0012-15], build a DOM (Document Object Model) that represents the objects in the page. A DOM defines what attributes are associated with each object, and how the objects and attributes can be manipulated).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Prasad (directed to generating, transmitting, obtaining, executing the exploration script on the DOM, and facilitating association of the DOM data with the website) and Prabhakar (directed to opening a DOM and generating the DOM data in a headless web browser) and arrived at generating, transmitting, obtaining, opening a DOM and generating the DOM data in a headless web browser, executing the exploration script on the DOM, and facilitating association of the DOM data with the website.  One of ordinary skill in the art would have been motivated to make such a combination because “an automated form filler and script executor is integrated with a web browser engine, which is communicatively coupled to a web crawler, thereby enabling the crawler to identify dynamic web content based on submission of forms completed by the form filler. The crawler is capable of identifying web pages containing forms that require submission, and JavaScript code that requires execution, respectively, for requesting dynamic web content from a server. The form filler systematically completes the form based on various combinations of search parameter values provided by the web page for requesting dynamic content. Duplicate forms are detected, so that the crawler does not unnecessarily re-process forms that are similar to forms that have already been processed. The crawler may also determine which JavaScript links in a page are relevant for execution, so as to avoid unnecessary execution of irrelevant JavaScript links” as taught in Prabhakar (Abstract). 

Regarding claim 2, the combination of Prasad and Prabhakar disclose: 
The storage disk or storage device of claim 1, wherein the characteristic is not identifiable by HTML of the website (Prasad, paragraph [0018-20], model checker 216 may determine whether or not screen transition model 108 satisfies one or more functional properties of dynamic web application 104 as specified in specification 111).

Regarding claim 3, the combination of Prasad and Prabhakar disclose:
The storage disk or storage device of claim 1, wherein the characteristic is a geometric characteristic of a rendered version of the DOM (Prabhakar, paragraph [0036], The form processor 102 may receive other useful information, such as information that identifies the location of one or more forms in the DOM).  In according to the instant application’s specification, paragraph [0030], “For example, opening the DOM in the headless browser allows for geometric data of the website to be identified, such as where a particular pixel for a particular component of the website is rendered in a website”, the Examiner contrues “the location” to be “geometric characteristic”. 

Regarding claim 4, the combination of Prasad and Prabhakar disclose: 
The storage disk or storage device of claim 1, wherein the instructions, when executed, cause the server to generate the exploration script to cause the two or more exploration devices to identify a type of form on the website (Prabhakar, paragraph [0029-31], crawlers typically parse the HTML document underlying each page, and build a DOM (Document Object Model) that represents the objects in the page. A DOM defines what attributes are associated with each object, and how the objects and attributes can be manipulated), the DOM data including form data the form data representative of at least one of a username field or a password field of a login form (Prabhakar, paragraph [0025] [0029-31], a web application may require some sort of user authentication, such as a login ID and/or password, in order to proceed to a next step or next web page or to enable or render certain features provided by the web application. This may require, by way of example, entering a specific, valid username and password information into specific input boxes rendered on the current web page and/or clicking a specific button, such as a login button, rendered on the current web page).

Regarding claim 6, the combination of Prasad and Prabhakar disclose:
The storage disk or storage device of claim 1, wherein the instructions, when executed cause the server to generate the exploration script to cause the two or more exploration devices to:
locate a cached version of the DOM in a website cache (Prabhakar, paragraph [0059-61], an encoded form data set may be part of an HTTP POST transaction using a request message to a form-specific URL/URI for the server, such as when the form submission HTML code includes a METHOD="POST" command using, for example, form content type=multipart/form-data. In addition, for each form submission, the associated cookies may be different, and may uniquely identify the requested response from the server).  The Examiner construes “the associated cookies” to be “cache version”; and
execute the exploration script on the cached version (Prabhakar, paragraph [0059-61], an encoded form data set may be part of an HTTP POST transaction using a request message to a form-specific URL/URI for the server, such as when the form submission HTML code includes a METHOD="POST" command using, for example, form content type=multipart/form-data. In addition, for each form submission, the associated cookies may be different, and may uniquely identify the requested response from the server).

Regarding claim 7, the combination of Prasad and Prabhakar disclose: 
The storage disk or storage device of claim 1, wherein the instructions, when executed, cause the server to select the website based on a category of the website, the category being is based on a geographic location (Prabhakar, paragraph [0031-33], the crawler engine 113 is capable of detecting web pages that contain an information submission mechanism that requires insertion of information to request dynamic content. For example, such a web page contains an HTML form through which information is submitted to a backend database in order to request content from the database. In the domain of job service web pages, for example, the form may provide for submission of information to identify the type of jobs (e.g., engineering, legal, human resources, accounting, etc.) that a user is interested in viewing, and the location of such jobs (e.g., city, state, country)).  The Examiner construes “detecting web pages that contain an information submission mechanism” to be “based on a category of the website”.

Regarding claim 21, the combination of Prasad and Prabhakar disclose: 
The storage disk or storage device of claim 1, wherein the characteristic corresponds to at least one of a username field or a password field (Prasad, paragraph [0024-26], a web application may require some sort of user authentication, such as a login ID and/or password, in order to proceed to a next step or next web page or to enable or render certain features provided by the web application. This may require, by way of example, entering a specific, valid username and password information into specific input boxes rendered on the current web page and/or clicking a specific button, such as a login button, rendered on the current web page).

Regarding claims 8-11, 13 and 22 are essentially the same as claims 2-4, 6 and 21 except that they set forth the claimed invention as a “system” rather than a “machine readable medium”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-4, 6 and 21.  See further (Prasad, Figure 1 & paragraph [0050], Processor(s) 501 (or central processing unit(s) (CPU(s))) optionally contains a cache memory unit 502 for temporary local storage of instructions, data, or computer addresses. Processor(s) 501 are coupled to storage devices including memory 503).

Regarding claims 14-17, 19-20 and 23 are essentially the same as claims 2-4, 6-7 and 21 except that they set forth the claimed invention as a “method” rather than a “machine readable medium”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-4, 6-7 and 21.  See further (Prasad, paragraph [0039] [0044]).

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
	
Applicant's remarks filed 04/02/2020 with respect to claims 1-4, 6-11, 13-17, and 19-23 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reason: 
Issue I:  Applicant argued on page 13 (Remarks/Argument) that Prasad and Prabhakar fail to disclose generate an exploration script based on a characteristic of interest for a website, the exploration script to identify a category of the website, the exploration script to identify the characteristic associated with the category on the website, the exploration script to be executed by two or more exploration devices in parallel to reduce a time to generate document object model (DOM) data for the website, the DOM data based on the characteristic.
Response I:  After review and consideration, the references Prasad and Prabhakar are efficient read on what being claim. The Examiner respectfully submits that, with respect to the totally newly amended subject matter disclose generate an exploration script based on a characteristic of interest for a website. The Examiner would like to further clarifies from another section of the prior art (Prasad, paragraph [0017-19], the behavioral model 108 generated by validation toolkit 102 is a screen transition model validation toolkit 102 checks, verifies, and/or validates interesting properties, and particularly global properties, of the screen transition model 108. In particular embodiments, validation toolkit 102 includes a model checker 216 that receives as input the screen transition model 108 generated by crawler 212 and performs model checking on or of the screen transition model 108 in order to validate the client-tier of the dynamic web application 104), the exploration script to identify a category of the website, the exploration script to identify the characteristic associated with the category on the website (Prasad, paragraph [0016-19], model checker 216 may determine whether or not screen transition model 108 satisfies one or more navigational properties related to the usability of dynamic web application 104 as specified in specification 111. In particular embodiments, model checker 216 performs model checking and validation after screen transition model 108 has been generated/completed in its entirely), the exploration script to be executed by two or more exploration devices in parallel to reduce a time to generate document object model (DOM) data for the website (Prasad, paragraph [0023-26], guided crawling facilitates dynamic, automatic, and comprehensive exploring of a dynamic web application while reducing the amount of computing required and enabling the generation of a compact and accurate behavioral model as opposed to conventional techniques employing fully automatic crawling or manual exploration), the DOM data based on the characteristic (Prasad, paragraph [0023-26], web applications often enable users to provide input or even require input from a user to proceed to certain web pages offered by the web application).  The Examiner construes “validation toolkit” to be “exploration script”, unless the Applicant further clarifies “exploration script” terminology.
For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is (571)270-5271.  The Examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163